 



Exhibit 10.1
INDEMNITY AGREEMENT
     AGREEMENT, dated                      between Avnet, Inc., a New York
corporation (the “Corporation”) and
                                                 (“Indemnitee”).
W I T N E S S E T H:
     WHEREAS, Indemnitee currently serves and performs valuable services for the
Corporation as an officer or director of the Corporation or a subsidiary thereof
and, as such, may be subject to claims, actions, suits or proceedings arising as
a result of such service; and
     WHEREAS, the Corporation (i) has adopted By-Laws providing for the
indemnification and advancement of expenses by the Corporation of any director
and officer to the full extent permitted by law, and (ii) the Business
Corporation Law of the State of New York (the “State Statute”) is not exclusive
of other rights of indemnification or advancement when authorized by an
agreement providing for such rights; and
     WHEREAS, in order to induce Indemnitee to serve or continue to serve as an
officer or director of the Corporation or a subsidiary thereof, the Corporation
has determined that it is in its best interest to enter into this agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
     FIRST: Indemnification. The Corporation hereby agrees to hold harmless and
indemnify Indemnitee, effective as of the date Indemnitee first became a
director or officer of the Corporation or a subsidiary thereof, or served in any
other capacity of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise at the request of the Corporation or a
subsidiary thereof, from and against any and all judgments, fines, amounts paid
in settlement and expenses, including attorneys’ fees, incurred as a result of
or in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative or as a
result of or in connection with any appeal therein, whether or not such action,
suit or proceeding is by or in the right of the Corporation or any subsidiary
thereof to provide a judgment in its favor, including any action, suit or
proceeding by or in the right of any other corporation of any type or kind,
domestic or foreign, or any partnership, joint venture, trust, employee benefit
plan or other enterprise that the Indemnitee serves in any capacity at the
request of the Corporation, to which Indemnitee is, was or at any time becomes a
party, or is threatened to be made a party or as a result of or by reason of the
fact that Indemnitee is, was or at any time, becomes a director or officer of
the Corporation or a subsidiary thereof, or is or was serving or at any time
serves such other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, in any capacity, whether arising out of any
breach of Indemnitee’s fiduciary duty, under any state or federal law or
otherwise, as a director or officer of the Corporation or subsidiary or as a
director, officer, employee or agent of such other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise if Indemnitee
acted in good

 



--------------------------------------------------------------------------------



 



faith, for a purpose which Indemnitee reasonably believed to be in or (in the
case of service for another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise) not opposed to, the best interests of
the corporation, and, in criminal actions or proceedings, in addition, had no
reasonable cause to believe that his or her conduct was unlawful; provided,
however, that no indemnity pursuant to this Article FIRST shall be paid by the
Corporation

  (1)   except to the extent the aggregate of losses to be indemnified exceeds
the amount of such losses for which Indemnitee is actually paid pursuant to any
insurance purchased and maintained by the Corporation for the benefit of
Indemnitee;     (2)   if judgment or other final adjudication establishes that
the Indemnitee’s acts were committed in bad faith or were the result of active
and deliberate dishonesty and were material to the cause of action so
adjudicated, or that Indemnitee personally gained in fact a financial profit or
other advantage to which Indemnitee was not legally entitled; or     (3)   if a
final judgment by a court having jurisdiction in the matter shall determine that
such indemnification is not lawful.

The termination of any such civil, criminal, administrative or investigative
action, suit or proceeding by judgment, settlement, conviction or upon a plea of
nolo contendere, or its equivalent, shall not create a presumption that
Indemnitee did not act in good faith, for a purpose which Indemnitee reasonably
believed to be in or (in the case of service for another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
not opposed to, the best interests on the corporation, or that Indemnitee had
reasonable cause to believe that his or her conduct was unlawful. For purposes
of this Agreement (i) the Corporation shall be deemed to have requested
Indemnitee to serve in a capacity with respect to an employee benefit plan where
the performance by Indemnitee of his or her duties to the Corporation or a
subsidiary thereof also imposes duties on, or otherwise involves services by,
Indemnitee to the plan or participants or beneficiaries of the plan; (ii) excise
taxes assessed on Indemnitee with respect to any employee benefit plan pursuant
to applicable law shall be considered fines; and (iii) action taken or omitted
by Indemnitee with respect to an employee benefit plan in the performance of
Indemnitee’s duties for a purpose reasonably believed by Indemnitee to be either
in the interest of the Corporation or a subsidiary or in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Corporation.
     SECOND: Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee shall
serve as a director or officer of the Corporation or subsidiary thereof and
thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether, civil,
criminal, administrative or investigative, by reason of the fact that Indemnitee
was a director or officer of the Corporation or subsidiary or served at the
request of the Corporation in any capacity in any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.
     THIRD: Determination of Entitlement to Indemnification. Upon written
request by Indemnitee for indemnification pursuant to Article FIRST hereof, the
entitlement of

 



--------------------------------------------------------------------------------



 



Indemnitee to indemnification, to the extent not provided pursuant to the terms
of this Agreement, shall be determined by the following person or persons who
shall be empowered to make such determination: (a) the Board of Directors of the
Corporation, acting by a quorum consisting of directors who are not parties to
the action, suit or proceeding with respect to which indemnification is sought;
or (b) if a quorum is not obtainable, or, even if obtainable, if a quorum of
directors who are not parties to the action, suit or proceeding with respect to
which indemnification is sought so directs, either by the Board of Directors
upon the written opinion of independent legal counsel, a copy of which shall be
delivered to Indemnitee, or by the Corporation’s shareholders. Such independent
counsel shall be selected by the Board of Directors and approved by Indemnitee.
Upon failure of the Board of Directors to select such independent counsel or
upon failure of Indemnitee so to approve, such independent counsel shall be
selected upon application to a court of competent jurisdiction. Such
determination of entitlement to indemnification shall be made not later than 30
calendar days after receipt by the Corporation of a written request for
indemnification. Such request shall include documentation or information which
is necessary for such determination and which is reasonably available to
Indemnitee. Any expenses incurred by Indemnitee in connection with a request for
indemnification or advancement of expenses under this Agreement, or under any
provision of the Corporation’s Certificate of Incorporation or By-laws or any
directors’ and officers’ liability insurance, shall be borne by the Corporation.
The Corporation hereby indemnifies Indemnitee for any such expense and agrees to
hold Indemnitee harmless therefrom irrespective of the outcome of the
determination of Indemnitee’s entitlement to indemnification. If the person
making such determination shall determine that Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably prorate such partial indemnification among the
claims, issues or matters at issue at the time of the determination.
Notwithstanding anything to the contrary, in the event that the Indemnitee is
not a member of the Board of Directors or an Executive Officer of the
Corporation, the Board of Directors may delegate its responsibilities under this
Article Third to the Chief Executive Officer of the Corporation.
     FOURTH: Presumptions and Effect of Certain Proceedings. The Secretary of
the Corporation shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Article THIRD
hereof that Indemnitee has made such request for indemnification. Upon making
such request for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Corporation shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination fails to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the Corporation of such request, a requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be absolutely entitled to such indemnification, absent actual and material
fraud in the request for indemnification.
     FIFTH: Remedies of Indemnitee in Cases of Determination not to Indemnify or
to Advance Expenses. In the event that a determination is made that Indemnitee
is not entitled to indemnification hereunder or if payment has not been timely
made following a determination of entitlement to indemnification pursuant to
Articles THIRD and FOURTH hereof or, or if expenses are not advanced pursuant to
Article SEVENTH hereof, Indemnitee shall be entitled to final adjudication in a
court of competent jurisdiction of

 



--------------------------------------------------------------------------------



 



entitlement to such indemnification or advancement. Alternatively, Indemnitee at
Indemnitee’s option may seek an award in an arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
such award to be made within 60 days following the filing of the demand for
arbitration. The Corporation shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration or any other claim. The determination
in any such judicial proceeding or arbitration shall be made de novo and
Indemnitee shall not be prejudiced by reason of a determination (if so made)
pursuant to Article THIRD or FOURTH hereof that Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Article THIRD or FOURTH hereof hereof that Indemnitee is
entitled to indemnification, the Corporation shall be bound by such
determination and is precluded from asserting that such determination has not
been made or that the procedure by which such determination was made is not
valid, binding and enforceable. The Corporation further agrees to stipulate in
any such court or before any such arbitrator that the Corporation is bound by
all the provisions of this Agreement and is precluded from making any assertions
to the contrary. If the court or arbitrator shall determine that Indemnitee is
entitled to any indemnification or advancement of expenses hereunder, the
Corporation shall pay all expenses actually and reasonably incurred by
Indemnitee in connection with such adjudication or award in arbitration
(including, but not limited to, any appeal therein).
     SIXTH: Notification and Defense of Claim. Promptly after receipt by
Indemnitee of notice of the commencement of any action, suit or proceeding,
Indemnitee will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability that it may have to Indemnitee otherwise than under this
Agreement. With respect to any such action, suit or proceeding as to which
Indemnitee notifies the Corporation of the commencement thereof:
     A. The Corporation or subsidiary will be entitled to participate therein at
its own expense; and,
     B. Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from the Corporation to Indemnitee of its election so to assume the
defense thereof, the Corporation will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own counsel in such action, suit or proceeding but the fees and expenses of
such counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (1) the employment
of counsel by Indemnitee has been authorized by the Corporation in connection
with the defense of such action, (2) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Corporation and Indemnitee
in the conduct of the defense of such action, or (3) the Corporation shall not
in fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of counsel shall be borne by the Corporation
(it being understood, however, that the Corporation shall not be liable for the
expenses for more than one counsel for Indemnitee in connection with any action
or separate but similar or related actions in the same jurisdiction arising out
of the same general allegations or

 



--------------------------------------------------------------------------------



 



circumstances). The Corporation shall not be entitled to assume the defense of
any action, suit or proceeding brought by or on behalf of the Corporation or as
to which Indemnitee shall have made the conclusion provided for in (2) above.
     C. Anything in this Article SIXTH to the contrary notwithstanding, the
Corporation shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any action or claim effected without its
written consent. The Corporation shall not settle any action or claim in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Corporation nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.
     SEVENTH: Advancement and Repayment of Expenses. In the event of any
threatened or pending action, suit or proceeding that may give rise to a right
of indemnification from the Corporation to Indemnitee pursuant to this
Agreement, the Corporation shall pay on demand, in advance of the final
disposition thereof expenses, other than (a) those expenses for which Indemnitee
is not entitled to indemnification pursuant to Article SIXTH hereof and
(b) those expenses for which Indemnitee has been paid under any insurance
purchased and maintained by the Corporation for the benefit of Indemnitee. The
Corporation shall make such payments within 20 calendar days upon receipt of
(1) a written request by Indemnitee for payment of such expenses, (2) an
undertaking by or on behalf of Indemnitee to repay such amount if it shall
ultimately be determined that he or she is not entitled to be indemnified by the
Corporation hereunder, and (3) satisfactory evidence as to the amount of such
expenses. Indemnitee’s written certification together with a copy of the
statement paid or to be paid by Indemnitee shall constitute satisfactory
evidence as to the amount of such expenses.
     EIGHTH: Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by law,
Indemnitee shall be entitled to indemnification against all expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee’s service as a director or officer of the
Corporation in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, to which Indemnitee
neither is, nor is threatened to be made, a party.
     NINTH: Enforcement.
     A. The Corporation expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on the Corporation hereby in
order to induce Indemnitee to become or continue as an officer or director of
the Corporation or any subsidiary and acknowledges that Indemnitee is relying
upon this Agreement in accepting such position or continuing in such capacity.
     B. In the event Indemnitee is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, the Corporation shall reimburse Indemnitee for all costs and expenses,
including attorneys’ fees, incurred by Indemnitee in connection with such
action.
     TENTH: Indemnification Hereunder Not Exclusive. The rights to
indemnification and advancement of expenses granted to Indemnitee under this
Agreement shall not be deemed exclusive of, or in limitation of, any rights to
which Indemnitee may now or

 



--------------------------------------------------------------------------------



 



hereafter be entitled under the State Statute, the Corporation’s Restated
Certificate of Incorporation or By-Laws, as now in effect or as may hereafter be
amended, any agreement, any vote of shareholders or directors, or otherwise.
     ELEVENTH: Miscellaneous.
     A. All communications hereunder shall be in writing and shall be sent by
registered or certified mail, return receipt requested; if intended for the
Corporation, shall be addressed to it, attention of its General Counsel, David
R. Birk, Esq., at Avnet, Inc., 2211 South 47th Street, Phoenix, AZ 85034, or at
such other address of which the Corporation shall have given notice to
Indemnitee in the manner herein provided; and if intended for Indemnitee shall
be addressed to Indemnitee at the address set forth below under his or her
signature, or at such other address of which Indemnitee shall have given notice
to the Corporation in the manner herein provided.
     B. In the event that any provision of this Agreement is invalid, illegal or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any party or circumstances, it shall nevertheless
remain applicable to all other parties and circumstances.
     C. This Agreement constitutes the entire understanding among the parties
with respect to the subject matter hereof and no waiver or modification of the
terms hereof shall be valid unless in writing signed by the party to be charged
and only to the extent therein set forth. This Agreement shall supersede and
replace any prior indemnification agreements entered into by and between the
Corporation and Indemnitee and any such prior agreements shall be terminated
upon execution of this Agreement.
     D. This Agreement shall be binding upon Indemnitee and upon the
Corporation, its successors and assigns and shall inure to the benefit of
Indemnitee, his or her heirs, personal representatives and assigns and to the
benefit of the Corporation, its successors and assigns.
     E. The captions appearing in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope and intent of this Agreement or any of the provisions hereof.
     F. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts made and to be
performed wholly within the State without giving effect to conflict of laws
principles thereof.
     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
to be effective as of the day and year first above written.

                      AVNET, INC.       INDEMNITEE
 
               
 
  By:            
 
     
 
       
 
                             
 
      David R. Birk        
 
      Senior Vice President, Secretary        
 
      and General Counsel       Address:
 
               
 
               
 
               
 
               
 
               

 